 PELNIK WRECKING COMPANY, INC.259PelnikWrecking Company, Inc.andRonald HeathLocal 7, International Hod Carriers',Building&CommonLaborers'Union of America,AFL-CIO,and Its BusinessAgent Peter PavlisakandRonald HeathPelnikWrecking Company, Inc.andRussellNichols, Jr.Local 7, International Hod Carriers',Building& CommonLaborers'Union of America,AFL-CIO,and Its BusinessAgent Peter PavlisakandRussell Nichols, Jr.PelnikWrecking Company, Inc.andJames SnyderLocal 7, International Hod Carriers',Building& CommonLaborers'Union of America,AFL-CIO,and Its BusinessAgent Peter PavlisakandJames Snyder.Cases Nos. 3-CA-1285, 3-CB-408, 3-CA-1286, 3-CB-406, 3-CA-1287, and 3-CB-407.January 20, 1960DECISION AND ORDERUpon charges duly filed on June 12,1959, by Ronald Heath, RussellNichols, Jr., and James Snyder, the General Counsel for the NationalLabor Relations Board, herein called the General Counsel, by the Re-gionalDirector for the Third Region, issued a complaint datedAugust 26,1959, against Pelnik Wrecking Company, Inc., and Local 7,International Hod Carriers', Building & Common Laborers' Union ofAmerica, AFL-CIO, and its Business Agent Peter Pavlisak, hereincollectively called the Respondents, alleging that the Respondents hadengaged in unfair labor practices within the meaning of Section8(a) (1) and (3) and 8(b) (1) (A) and (2) of the Act. Copies of thecomplaint, charges, and notice of hearing were duly served upon theRespondents and the Charging Parties.On or about September 10,1959, the Respondents filed separate answers to the complaint denyingthe commission of any unfair labor practices.On November 12, 1959, Trial Examiner Sidney Asher conducted ahearing on the issues alleged in the complaint.Testimony regardingthe alleged unfair labor practices and the Board's jurisdiction wasreceived.At the close of the hearing the Trial Examiner grantedRespondents' motion to dismiss the complaint on the grounds thatthe General Counsel had failed to establish that the business opera-tions of the Employer-Respondent met the Board's jurisdictionalstandards.The Trial Examiner did not file an Intermediate Report.Pursuant to Section 102.27 of the Board's Rules and Regulations, theGeneral Counsel filed a request with the Board to review the dismissalof the complaint.126 NLRB No. 37. 260DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Board' has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed?The rulings are hereby affirmed.The Board has considered the re-quest for review and the entire record in the case, and, for the reasonsstated hereinafter, hereby adopts the findings and conclusions of theTrial Examiner.THE BUSINESS OF THE RESPONDENT EMPLOYERThe Respondent Employer is engaged in the wrecking businesswithin the State of New York. During the year from June 1, 1958,toMay 31, 1959, it renderedservicesto the following firms and inthe amounts stated entirely within New York State :Central Hudson Gas & Electric Corporation----------- $ 8, 527. 50Tidewater Oil Co------------------------------------3, 500. 00Carrier Corporation---------------------------------17500.00J. P. Lewis Co--------------------------------------1, 750.00Syracuse Supply Co--------------------------------- 16, 000.00HenneyMotors-------------------------------------9,200.00KalletTheaters-------------------------------------5, 000.00F.W. Woolworth Co--------------------------------1, 800.00Alpha Portland Cement Co--------------------------27400.00Total----------------------------------------- $49,677.50The General Counsel contends that the Trial Examiner improperlyallocated the contract price of a job performed for Alpha PortlandCement Co. to the critical jurisdictional period thereby understatingthe amount of work performed during that period. The Employer-Respondent had a $6,400 contract with Alpha Portland Cementcalling for the demolition of a building and the levelling of land onwhich it stood.Testimony was received that the work began on May19, 1959, and was completed on June 19, 1959.1The General Counselargues that 50 percent of the work was completed by May 31, 1959,and, accordingly, one half the contract price ($3,200) should be allo-cated to the jurisdictional year.The only evidence as to progress ofcompletion was the testimony of the area manager of Alpha that in"his opinion" 50 percent of the work was completed by May 31, 1959.'Pursuant to the provisions of Section 3(b) of the Act, the Board has delegated itspowers in connection with this case to a three-member panel(Members Rodgers, Bean,and Fanning].2 The General Counsel has excepted to certain rulings of the Trial Examiner relating toproof of interstate activities of customers of the Employer-Respondent.As the TrialExaminer assumed, for the purposes of his final ruling, that such companies were en-gaged in interstate commerce,we find no prejudice in his rulings.sThis completion date is questionable as there is other testimony which seems to,indicate that the work was not completed until the end of June.In basing his findingon the June 19 date, the Trial Examiner resolved this question most favorably to theGeneral Counsel. TIDELANDS MARINE SERVICE,INC.261Upon cross-examination,itwas obvious that the witness lacked ex-pertise in the demolition and wrecking business and that his estimatewas no more than a lay opinion based on casual observation.In thesecircumstances,the Trial Examiner refused to give any weight to thiswitnesses'estimate.In the absence of other evidence,the Trial Ex-aminer assumed that the work was evenly distributed over the periodof completion.Thus, he found that there were 24 working daysbetween May 19 and June 19, 1959, and that 9 of those days, or three-eighths of the total,fell within the jurisdictional year.Accordingly,he allocated three-eighths of the contract price or $2,400 tothe juris-dictional year.With thismethod of allocation,the Trial Examinerfound that the Employer-Respondent did a total of $49,677.50 businesswith interstate companies,a sum insufficient to meet the Board's juris-dictional standards.'He therefore granted the motion to dismiss thecomplaint.In the absence of affirmative substantial evidence showing rate ofcompletion of the work,the method of allocation used by the TrialExaminer was reasonable.Indeed, it was the only practicable methodthat could be used in the circumstances.Accordingly,we affirm theruling of the Trial Examiner and shall dismiss the complaint.[The Board dismissed the complaint.]4Siemons Mailing Service,122 NLRB 81.TidelandsMarine Service,Inc.andSeafarers' InternationalUnion of North America, Atlantic and Gulf Districts, AFL-CIO.Cases Nos. 15-CA-9f22, 15-CA-951, and 15-CA-962. Janu-ary 20, 1960ORDER REOPENING RECORD ANDREMANDING PROCEEDINGThe original hearing herein was held between April 15 and June 26,1958, before Trial Examiner A. Norman Somers.As the rule of theA. & P.case 1 was then in effect, Respondent's demands for the pro-duction of the pretrial statements of certain General Counsel wit-nesses were denied by the Trial Examiner in reliance on that rule.OnAugust 28, 1958, the Board inRa-Rich Manufacturing Corporation 2overruled theA c Pcase, holding that the rule of theJencks'caseapplies to Board proceedings and affords parties thereto, upon properdemand, the right to production for purposes of cross-examination1118 NLRB 1280.2 121NLRB 700.8 Jencks v.UnitedStates,353U.S. 657.126 NLRB No.36.